Citation Nr: 0308841	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) by order by the United States Court of 
Appeals for Veterans Claims (Court), which vacated a June 
1998 Board decision and remanded the case for additional 
development.  The appeal arose from a June 1995 rating 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In August 2001 
the Board remanded the case to the RO for additional 
development.  

The Board notes that in February 2002 the veteran legally 
changed his name to the name he had used during active 
service (A.R.M.), but that prior VA and Court determinations 
in the course of this appeal identified him under his 
previous name (R.C.I.).

In documents submitted to the Court in April 2000 in support 
of his appeal the veteran raised the issue of clear and 
unmistakable error (CUE) in the initial VA rating decision.  
As this matter has not been addressed by the RO nor developed 
for appellate review and is not pertinent to the present 
issue on appeal, it is referred to the RO for appropriate 
action.  The Board notes, however, that initial rating 
decisions as to denial of service connection for a 
psychiatric disorder in May 1979 and January 1980 were 
subsumed by a July 1980 Board decision (38 C.F.R. § 20.1104 
(2002)), and that claims of CUE in a prior Board decision 
must be addressed by motion under 38 C.F.R. § 20.1400 (2002).

In addition, the Board notes the veteran has requested an 
investigation by VA's Inspector General, and has requested 
assistance regarding alleged mail delivery problems as a 
result of his present incarceration.  These matters are also 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In July 1980 the Board denied service connection for a 
psychiatric disorder based upon findings that the veteran's 
anxiety neurosis was first manifested several years after 
service and that his passive-aggressive personality disorder 
was not a compensable disability.

2.  Evidence added to the record since the July 1980 
determination is cumulative, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for a psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA also include a 
new definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.

In correspondence dated in April and May 2002 the RO notified 
the veteran and his accredited representative of the VCAA and 
of the evidence necessary to substantiate his claim with 
identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the veteran, in essence, asserts he is entitled to 
an additional VA examination as a result of the revised VCAA 
duty to assist provisions, the Board finds that as his claim 
to reopen was received prior to August 29, 2001, neither the 
VCAA nor the revised VA regulations require an examination be 
conducted prior to the receipt of new and material evidence.  
To the extent VA had a duty to assist the veteran in 
obtaining certain records he claims should have been 
maintained by the service department under laws and 
regulations prior to the enactment of the VCAA, the Board 
finds that duty to assist also has been met.  

The veteran claims that, while in service, he delivered a 
letter from his commanding officer to a service department 
mental health care provider following an absence without 
leave in October 1973 that had expressed the commander's 
description of his mental health.  He contends, in essence, 
that this document should have been maintained by the service 
department and that it is pertinent to his claim.  He has 
also requested assistance in locating persons with whom he 
was acquainted during and immediately after service, but does 
not allege these persons are in possession of any pertinent 
documentary evidence.  The veteran's service medical and 
personnel records have been obtained, including documents 
reflecting punishment for a period of unauthorized absence in 
October 1973 and a mental health clinic appointment later 
that month.  The veteran has submitted service department 
documents received upon his own request to the National 
Personnel Records Center (NPRC).  Service department 
correspondence dated in August 1979 notified him that 
information as to present service members could not be 
provided due to insufficient identification information in 
his request.  The RO's specific requests to the service 
department medical center and NPRC for counseling treatment 
records were unsuccessful.  The Board notes that the 
underlying significance of these or similar documents was 
previously expressed by the veteran and that the matter was 
addressed in prior VA determinations.  

Although in correspondence to the Secretary in March 2003 the 
veteran asserted VA personnel had tampered with service 
medical records from his claims file, the Board finds no 
probative evidence of any misconduct in this case.  
Therefore, the Board finds additional attempts to obtain 
service department records would be futile or would result in 
no more than the receipt of cumulative evidence.  The veteran 
was specifically notified in the September 2002 supplemental 
statement of the case of the evidence necessary to 
substantiate his claim.  While acknowledging the difficulty 
the veteran has experienced in obtaining evidence to reopen 
his claim, the Board finds that all applicable duty to notify 
and duty to assist provisions have been fulfilled.  The 
veteran is not prejudiced by review of the case based on the 
current record. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In July 1980 the Board denied service connection for anxiety 
neurosis with depressive features in a passive-aggressive 
individual with paranoid traits.  The decision was based upon 
findings that the veteran's anxiety neurosis was first 
manifested several years after his separation from service 
and that his passive-aggressive personality disorder was not 
a "disease" or "injury" within the meaning of applicable 
legislation providing disability compensation benefits.  

The evidence of record in July 1980 included service medical 
records, which show the veteran was seen at a military mental 
health care facility in October 1973 and that the diagnostic 
impression was deferred.  Service medical records contain no 
further mention of complaint, diagnosis or treatment of a 
psychiatric disorder.  On the veteran's separation 
examination in June 1974, psychiatric clinical evaluation was 
normal.  The veteran's DD Form 214 reveals he received 
punishment for a period of unauthorized leave.  An August 
1978 letter from Dr. G.W.W., assistant director for medical 
services at the University of Maine at Orono, notes the 
veteran was seen 3 times in 1977 (several years after 
service), and that he had appeared anxious and tremulous on 
physical examination.  

In a March 1979 letter, C.O.G., Ph.D., director of the 
counseling center at the University of Maine-Orono, opined 
that, while the veteran had serious psychological problems, 
he had never shared anything of his military experiences and 
there was no basis for making a judgment about the effects of 
his military experiences.  It was noted, however, that it was 
possible that service had aggravated his basic problem.  On 
October 1979 VA examination the diagnoses included anxiety 
neurosis with depressive features in a passive-aggressive 
individual with paranoid traits.  The report, in essence, 
notes the veteran's contention that he had changed as a 
result of service and events in service.  However, the 
examiner did not relate the present diagnosis to service.  

Evidence added to the record since July 1980 includes service 
personnel records indicating the veteran was absent without 
leave in October 1973.  The records do not show any 
complaint, diagnosis, or treatment for a psychiatric 
disorder.  An October 1993 letter from C.O.G., Ph.D. is to 
the effect that while he remembered the veteran, he could not 
provide detailed information regarding medical treatment 
because records of such treatment had been destroyed.  An 
October 1993 letter from J.E.H., Ph.D., director of 
psychological services at the University of Maine-Orono, also 
reported that clinical records of the veteran's treatment had 
been destroyed.  It was noted that a skeleton record 
indicated the veteran was seen at a community mental health 
center in 1978 and 1979.

Extensive records pertaining to the veteran's convictions for 
various criminal acts, including armed bank robbery, have 
been added to the claims folder.  They do not contain any 
medical evidence relating a psychiatric disorder to service.  
In statements dated in August 2001, the veteran's father and 
step-mother, his brother, and his sister reported, in 
essence, their belief that a change in his behavior after 
service reflected that a psychiatric disorder was aggravated 
during active service.  The veteran also submitted numerous 
statements in support of his claim asserting, among other 
things, that his criminal record since service demonstrated a 
psychiatric disorder which began in service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  The information provided by the 
"new" service personnel records is cumulative of 
information previously of record in the veteran's DD Form 214 
and in his prior statements and history provided during VA 
examination.  The "new" statements submitted by the veteran 
and by his family members are, in essence, cumulative of 
evidence the veteran previously provided in support of his 
claim.  The facts reported in these statements, that the 
veteran was punished for a period of unauthorized leave, that 
he received counseling at a mental health clinic during 
active service, and that he had legal and/or behavioral 
problems after service, were known and were not disputed in 
the July 1980 Board decision.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen must be denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

